DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to the Response After Final Action received on 08/17/2022, in which:
Claims 1-9, 11-14, 16, and 18-22 were pending.
Claims 1, 11, and 16 were amended.
Claim 17 were cancelled.
Claims 1-9, 11-14, 16, and 18-22 are herein allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in any reasonable combination disclose the claimed invention. For example, the closest prior art of record, Maxime discloses performing a find and replace editing operation of a text starting from a couple of initial find and replace expressions provided by the user, applying each rule defining admissible inflected forms of the initial find expression and the initial replace expression, to the initial find and replace expression to identify all the derived couples of find expression and the replace expression which are valid for the rules. In the Maxime reference, the user enters a find and replace couple through the find and replace area of the find and replace dialog instead of changing to the copied text directly as instant application claimed. Further, in response to receiving the change to the copied text from the user, present a prompt to replace, within the copied text, a second instance of the first word with a second instance of the second word, the prompt including text inquiring whether the user wishes to replace the second instance of the first word with the second instance of the second word.  Since none of the references, alone or in combination, disclose the interconnected limitations of the independent claims, it is believed that the independent claims should be allowed. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, should also be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144